DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04JAN2022 has been entered.
Response to Arguments
The Amendment filed 19NOV2021, previously not entered, has been now entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(a), 112(b), 112(d), 103 rejections and specification, claim objections previously set forth in the Final Office Action mailed 20SEP2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Tidwell (37456) on 27JAN2022.
The application has been amended as follows:
1. (Previously Presented)	A fluid separation apparatus for removing lighter density fluid from a liquid, the fluid separation apparatus comprising:
an annular inlet chamber formed about a central axis and having an inlet in an outer wall of the annular inlet chamber;
a first fluid chamber coaxial with the inlet chamber and extending between a first end and a second end, the first fluid chamber having a hollow conical shape with a diameter that reduces between the first end and the second end;
a fixed impeller disposed between the annular inlet chamber and the first fluid chamber adjacent the first end of the first fluid chamber, wherein the fixed impeller comprises a first outer shroud; a second outer shroud; a hub extending between the first and second outer shrouds, the hub having an outer hub diameter; an impeller outlet formed adjacent the outer hub diameter: an impeller inlet formed adjacent an outer diameter of the first outer shroud; and a plurality of impeller blades that form an outer impeller blade section in fluid communication with the annular inlet chamber adjacent the outer wall of the annular inlet chamber and an inner impeller blade section in fluid communication with the first fluid chamber adjacent a central axis of the first fluid chamber, wherein the outer impeller blade section and the inner impeller blade section are disposed between the first outer shroud and the second outer shroud; and
an extraction pipe extending from within the first fluid chamber and through the hub.

 3. (Previously Presented)	The fluid separation apparatus of claim 1, wherein the inlet chamber extends from a first end to a second end, which second end is adjacent the first end of the first fluid chamber, wherein the inlet chamber first end is enclosed and the impeller is fixed in the second end of the annular inlet chamber to enclose the inlet chamber.
4. (Currently Amended)	The fluid separation apparatus of claim 1, wherein the plurality of impeller blades of the impeller are fixed relative to the inlet chamber wall between the first outer shroud and the second outer shroud together which enclose the plurality of impeller blades and form a flow passage having [[an]] the impeller inlet at an outer perimeter of the first outer shroud and [[an]] the impeller outlet adjacent the extraction pipe, the impeller inlet in fluid communication with the annular inlet chamber and the impeller outlet in fluid communication with the first fluid chamber.
5. (Previously Presented)	The fluid separation apparatus of claim 1, wherein the inlet of the annular inlet chamber is tangentially offset from the axis of the inlet chamber. 
6. (Previously Presented)	The fluid separation apparatus of claim l, wherein the outer impeller blade section comprises a plurality of inwardly spiraling, spaced apart impeller blades. 

8. (Previously Presented)	The fluid separation apparatus of claim 1, wherein the outer impeller blade section comprises a plurality of first impeller blades and the inner impeller blade section comprises a plurality of second impeller blades different from the plurality of first impeller blades.
 9. (Previously Presented)	The fluid separation apparatus of claim 1, wherein a portion of the plurality of first impeller blades is interleaved with a portion of the plurality of second impeller blades. 
10. (Previously Presented)	The fluid separation apparatus of claim 1, wherein the impeller blades of the outer impeller blade section merge with the corresponding impeller blades of the inner impeller blade section and thus form impeller blades  extending from the impeller hub to an inner surface of the fluid separation apparatus. 
11. (Previously Presented)	The fluid separation apparatus of claim 1, wherein the extraction pipe has a first end and a second end, wherein the first end of the extraction pipe is adjacent the first end of the first fluid chamber and the extraction pipe extends along the axis through the impeller and through the annular inlet chamber, where the extraction pipe has a diameter less than the diameter of first fluid chamber so as to be sufficiently thin or narrow relative to the diameter of the first fluid chamber so as to maintain a lower pressure within the extraction pipe relative to the first fluid chamber. 

13-31.	(Canceled).
32. (Currently Amended)	The fluid separation apparatus of claim 1, wherein the first outer shroud and the second outer shroud are fixed, enclosing the outer impeller blade section, the outer impeller blade section having a plurality of inwardly spiraling impeller blades and forming a flow path through the fixed impeller, the flow path extending from [[an]] the impeller inlet at [[an]] the outer diameter of the first outer shroud to [[an]] the impeller outlet at an inner diameter of the second outer shroud.
33. (Currently Amended)	The fluid separation apparatus of claim 32, wherein the impeller blades, the [[upper]] first outer shroud, and the [[lower]] second outer shroud of the impeller are fixed relative to the inlet chamber wall.
34. (Currently Amended)	The fluid separation apparatus of claim 1, wherein 
35. (Currently Amended) 	The fluid separation apparatus of claim 34, wherein the impeller inlet is formed adjacent the outer wall and the impeller outlet is formed adjacent the hub.
Currently Amended)	The fluid separation apparatus of claim 1, wherein impeller inlet is formed adjacent the outer wall and the impeller outlet is formed adjacent the hub.
37. (Previously Presented)	The fluid separation apparatus of claim 1, wherein the second outer shroud has an opening therein and a second shroud inner diameter defined by the opening; wherein the hub has an outer hub diameter that is less than the second shroud inner diameter so as to form the impeller outlet between the second shroud inner diameter and the hub outer diameter; and the plurality of impeller blades spiral about the hub. 
38. (Previously Presented)	The fluid separation apparatus of claim 37, wherein the spiraling impeller blades extend from adjacent the impeller inlet to adjacent the impeller outlet.
39. (Previously Presented)	The fluid separation apparatus of claim 37, wherein the opening in the second outer shroud forms the impeller outlet.
40. (Currently Amended)	The fluid separation apparatus of claim 4, wherein the first outer shroud is a circular plate and the second outer shroud is a circular plate and the first and second outer shrouds are 
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WALKER (US 1970783) discloses fluid and liquid separation.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777